Citation Nr: 1824466	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating for a mood disorder in excess of 30 percent prior to December 14, 2012, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 and from August 2004 to February 2006.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a later November 2013 rating decision, the RO increased the rating for the Veteran's mood disorder from 30 to 50 percent, retroactively effective from December 14, 2012.  He has since continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).

The Veteran's most recent VA examination for evaluation of his service-connected mood disorder is dated August 2012.  Thus, the last VA examination is almost six years old, raising the need for a more current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Notably, there are also additional VA outpatient mental health treatment records in the claims file regarding the Veteran's condition.  Altogether, there is sufficient evidence to warrant another VA compensation examination to confirm if the mood disorder has materially worsened.  38 C.F.R. § 3.327 (2017).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records regarding the Veteran's mental health, specifically his mood disorder, and any private treatment records that are not already of record, and associate them with the record.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the mood disorder.  The examiner should review the claims file and should note that review in the examination report.  All indicated tests must be conducted.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner must complete the appropriate disability benefits questionnaire to evaluate the disability.  The examiner must provide a rationale for any opinion provided.

3.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

